DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16, 18, 20, 26, 27, 29-31, 33, 35-40 and 42-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kneebusch, US 2016/0216694 in view of Ellner, US 6,618,328 and Ziemba, US 2011/0216627.
Regarding claim 12, Kneebusch discloses a device, comprising: 
a smartwatch (10) having a screen (22); and 
a housing (Fig 2A, generally in the area of 22) to accommodate at least some of the components of said smartwatch, said housing having a cover (16) being openable and closable to cover said screen (Fig 2A), wherein said cover has a window (20) positioned and configured so that a portion of the screen that corresponds to said window is visible to a user when the cover is in a closed position (Fig 1A, 1B);
wherein when the cover (16) is in said closed position, a first output content of the smartwatch is displayed on the screen and is at least partially visible through said 
Kneebusch does not explicitly disclose that the dots in figure 2B are signs that represent hours and are positioned in accordance with virtual moveable watch hands viewed through said window together telling time.
Ellner discloses a watch including a cover (23) having a dial, including signs that represent hours and positioned in accordance with virtual watch hands (shown at least in Figures 3, 14, 18) to tell time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kneebusch to include signs that represent hours on the cover, or use the dots as a dial, and program the display to use virtual watch hands for the purpose of telling time through the window in the cover and also for the reason that a cover would allow a user a hidden function, that underneath the cover, as taught by Ellner.
Kneebusch does not explicitly disclose said smartwatch is adapted to use an alerting means to inform the operating system whether the cover is in said closed position or in an open position.
The use of alerting means for detection of covers is well known. Ziemba discloses an alerting means ([0011]) to inform the device when the cover (110) is in the closed or open position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use sensing means in the device of Kneebusch to determine the status of the cover for the purpose of determining how much of the display a user is looking at, and if the user is interacting with the device at all.  This would allow the device to tailor the content presented on the screen to the correct size or attentiveness of the user as appropriate.
Regarding claim 16, Kneebusch, Ellner and Ziemba disclose when the cover is in open position, a second output content of the smartwatch is displayed such that to occupy at least a portion of the screen which is larger than said visible portion (Kneebusch Fig 2A shows area around 17 when the cover is open is larger than the portion of the screen visible with the cover closed).
Regarding claim 18, Kneebusch, Ellner and Ziemba disclose when the cover is in closed position, further, in different instances of time, different second output contents are directed to and displayed on said visible portion of the screen (incoming calls and today’s date are illustrated by Kneebusch).
Regarding claim 20, Kneebusch discloses a smartwatch device, comprising:
a smartwatch (10) having a screen (22); 
a housing (Fig 1A, 2A generally in the area of 22) to accommodate at least some of components of said smartwatch, said housing having a cover (16) being openable and closable to cover said screen (Fig 2A), wherein said cover has a window (20) positioned and configured so that a portion of the screen that corresponds to said window is visible to a user when said cover is in a closed position (Fig 1A, 1B);
wherein, when said cover is in said closed position, a first output content of the smartwatch is displayed on at least said portion of the screen (22), and wherein, when said cover (16) is in open position, the smartwatch displays a second output content, regardless of the position and configuration of said window, and wherein said smartwatch has an operating system (interpreted here to mean software application for information display [0013]).
Kneebusch does not explicitly disclose that the dots in figure 2B are signs that represent hours and are positioned in accordance with virtual moveable watch hands viewed through said window together telling time.
Ellner discloses a watch including a cover (23) having a dial, including signs that represent hours and positioned in accordance with virtual watch hands (shown at least in Figures 3, 14, 18) to tell time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kneebusch to include signs that represent hours on the cover, or use the dots as a dial, and program the display to use virtual watch hands for the purpose of telling time through the window in the cover and also for the reason that a cover would allow a user a hidden function, that underneath the cover, as taught by Ellner.
Kneebusch does not explicitly disclose said smartwatch is adapted to use an alerting means to inform the operating system whether the cover is in said closed position or in an open position.
The use of alerting means for detection of covers is well known. Ziemba discloses an alerting means ([0011]) to inform the device when the cover (110) is in the closed or open position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use sensing means in the device of Kneebusch to determine the status of the cover for the purpose of determining how much of the display a user is looking at, and if the user is interacting with the device at all.  This would allow the device to tailor the content presented on the screen to the correct size or attentiveness of the user as appropriate.
Regarding claim 26, Kneebusch, Ellner and Ziemba disclose said cover includes a physical wristwatch.
Regarding claim 27, Kneebusch, Ellner and Ziemba disclose when the cover is in closed position, further, a notification received by the smartwatch is directed to and displayed on the visible portion of the screen (Kneebusch see Fig 2B, “call from”).
Regarding claims 29 and 43, Kneebusch, Ellner and Ziemba disclose the means is an optical means integrated within said smartwatch (Ziemba “optical” [0013]).
Regarding claims 30 and 42, Kneebusch, Ellner and Ziemba disclose the means is a sensor (Ziemba [0011]).
Regarding claims 31, and 44, Kneebusch, Ellner and Ziemba disclose said means is a predefined manual interaction provided with the smartwatch (Ziemba [0012]).
Regarding claim 33, Kneebusch, Ellner and Ziemba disclose said visible portion of the screen is interactable when said cover is in closed position (Kneebusch openings 20 allow touch screen interaction).
Regarding claims 35 and 38, Kneebusch, Ellner and Ziemba disclose when the cover is closed (when Ziemba cover is attached), the first output content is automatically displayed ([0014], [0032]) on the visible portion of the screen after predefined lapse of time (the predefined amount of time is 0 seconds).
Regarding claim 36, Kneebusch, Ellner and Ziemba disclose said cover has more than one window, wherein at least each of one or more of said windows is related to a different first output content (Fig 1A).
Regarding claim 37, Kneebusch, Ellner and Ziemba disclose said window is a hole within the cover (openings 20).
Regarding claim 39, Kneebusch, Ellner and Ziemba disclose second output content is displayed on the screen before said cover is closed and wherein said second output content is unrelated to the first output content (Ellner shows at least in Fig 20, that second content can be unrelated to the first content).
Regarding claim 40, Kneebusch, Ellner and Ziemba disclose when the cover is in said closed position, further, a notification received by the smartwatch is directed to and displayed on the visible portion of the screen (Kneebusch Fig 1A/1B, “call from”).
Regarding claim 45, Kneebusch, Ellner and Ziemba disclose said window is a hole within the cover (“opening 20”, Kneebusch).
Regarding claim 46, Kneebusch, Ellner and Ziemba disclose wherein said first output content is entirely visible through said window (Kneebusch Fig 2B).
Regarding claim 47, Kneebusch, Ellner and Ziemba disclose wherein said second output content is displayed on the screen after said cover is opened, and wherein said second output content and said first output content are unrelated to each other (Ellner Fig 20).
Regarding claim 48, Kneebusch, Ellner and Ziemba disclose wherein said first output content is partially visible through said window (Kneebusch Fig 1A).
Regarding claim 49, Kneebusch, Ellner and Ziemba disclose wherein said first output content is entirely visible through said window (Kneebusch Fig 2B).
Regarding claim 50, Kneebusch, Ellner and Ziemba disclose wherein said second output content is displayed on the screen before said cover is closed, and wherein said second output content and said first output content are unrelated to each other (Ellner Fig 20).
Regarding claim 51, Kneebusch, Ellner and Ziemba disclose wherein said second output content is displayed on the screen after said cover is opened, and wherein said second output content and said first output content are unrelated to each other (Ellner Fig 20).
Regarding claims 52 and 53, Kneebusch, Ellner and Ziemba do not explicitly disclose when the cover is in closed position the virtual watch hands are adapted to the size of said window.
However, Kneebusch discloses “The unique aspect of this design incorporates opening(s) 20 in a variety of configurations, which can be used to display certain data from the smart watch 10 below, without lifting the cover 16 to see the entire smart watch face 22. A software application can be created to utilize these openings 20 for information display, decorative/design purposes, entertainment, etc.” [0013]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the size of the virtual watch hands on the display to the size of the window.  Therefore, because Kneebusch teaches incorporating the openings into the information display, one would have been motivated to adapt the watch hands to the size of the window. 
Claims 14 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Kneebusch, Ellner and Ziemba in view of Gossweiler, US 8,902,714.
Regarding claims 14 and 54, Kneebusch, Ellner and Ziemba do not explicitly disclose when said cover is in closed position, the rest of the display is turned off to save power.
Gossweiler discloses turning the display off to save power (column 3, line 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kneebusch to implement the power saving features taught by Gossweiler to further improve the battery life of the device and improve the convenience to the user.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kneebusch, Ellner and Ziemba in view of Counas, US 2016/0274544.
Regarding claim 34, Kneebusch, Ellner and Ziemba do not explicitly disclose said cover is covered by a glass.
Counas teaches a protective glass covers said cover (see “protective glass” [0113] and [0114]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cover the cover in Kneebusch with glass as taught by Counas for the reasons of protection, transparency and interactability.
Allowable Subject Matter
Claims 19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive.  Applicant argues Kneebusch does not show watch hands and does not show hour indicia on the cover.  Applicant argues Ellner does not disclose a watch with virtual hands below a cover.  Applicant has pointed out what the references lack but fails to acknowledge how they combine to make obvious the claimed invention.  Kneebusch teaches a smartwatch with a cover having the claimed window suitable for display of time through the window (see [0013] “this design incorporates opening(s) 20 in a variety of configurations, which can be used to display certain data from the smart watch”).  It is routine and common knowledge that a display such as the smart display in Kneebusch can be utilized with great flexibility to display anything useful (“information display, decorative/design purposes, entertainment, etc. or whatever”).  Therefore the question is why virtual analog watch hands?  Because the similar smartwatch in Ellner shows virtual watch hands and signs that represent hours on a cover (Fig 1) and while it does not explicitly show time below a cover, Kneebusch does.  The prior art therefore suggests that having a display on and under a cover was well known and therefore it would have been obvious to turn the display of Kneebusch into a virtual watch hands display.  Further, merely changing a time display from digital to analog would also be an obvious change to one of ordinary skill in the art.
Applicant argues that the window of Kneebusch is unsuitable for display of virtual analog watch hands and the combination of taking the virtual hands from Ellner and reducing the size to fit in the window of Kneebusch is non-obvious and is not a valid rationale.  Examiner disagrees because the displays at issue are digital displays and therefore there is nothing involved with “moving” the watch hands.  If anything the “idea” of virtual analog hands is borrowed from Ellner and as argued previously merely changing a time display from digital (Kneebusch) to analog (shown in Ellner) would be an obvious change to one of ordinary skill in the art to begin with.  Further, the size of the window illustrated is merely exemplary (Kneebusch [0013]-[0015] “The unique aspect of this design incorporates opening(s) 20 in a variety of configurations” and “The opening(s) 20 can be positioned in the cover 16, so that the relevant information desired from the watch face 22 can be seen with the cover 16 closed.”).  Kneebusch clearly anticipates a user’s desire to change the configurations of the window for displaying the correct size of whatever is wished to be displayed.  Therefore it would have been obvious to modify the shape of the window for display of virtual watch hands.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844     

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833